FILED
                             NOT FOR PUBLICATION                            DEC 14 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-10024

               Plaintiff - Appellee,             D.C. No. 2:07-cr-01222-NVW

   v.
                                                 MEMORANDUM *
 DELORES ENOS,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                       Neil V. Wake, District Judge, Presiding

                           Submitted November 17, 2009 **


Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Delores Enos appeals from the district court’s order denying her motion to

modify a condition of probation that prohibits her from having contact with



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

EH/Research
children under the age of 13 without prior permission from the court. We have

jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

       Enos contends that the district court erred by declining to modify the

condition of probation because the condition is different from that to which the

parties stipulated in her Rule 11(c)(1)(C) plea agreement. The district court did not

err in denying Enos’ motion to modify the conditions of her probation. See 18

U.S.C. § 3563(c).

       AFFIRMED.




EH/Research                               2                                     09-10024